DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth upright wall section extending from the first upright wall section (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 9, the disclosure fails to describe the fourth upright wall section extending from the first upright wall section.  The disclosure describes the first wall section 40 and the fourth wall section 46.  As shown in Fig. 4, the fourth wall section 40 extends from the second wall section 44, and not from the first wall section 40.  The fourth wall section will be treated as extending from the second wall section for the purposes of the prior art rejections.
Regarding claim 10, this claim depends from the above claim(s) and is rejected for the above reason as it does not cure the deficiency.
Claim Objections
Claim 1 is objected to because it should read “dimensioned and shaped”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the second recitation of “attachment portion” should be referred to as “the attachment portion” to make it clear that this is the attachment portion previously introduced.
Claims 2-6, 8-11 and 17 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2018/0001835 to Corso in view of US Patent 5,100,091 to Pollak.
Regarding claim 1, Corso discloses a vehicle mobile device holder assembly, comprising: a base (Fig. 2 - 206) shaped and dimensioned to fit within a beverage container recess in a center console of a passenger vehicle (Fig. 1), the base having an open central area dimension and shaped to receive a beverage container (open central area of 206 is capable of this function), the base further including an attachment portion (224) and a mobile device retaining section (208).  Corso fails to disclose the articulating sections.  However, Pollak discloses a holder for items in a vehicle including a first articulating section (16 (Fig. 3A,) and 10 (Fig. 8A)) attached to an attachment portion (11 – Figs. 3a, 8a); a second articulating section (portion directly holding object plus pivot joint for that portion (Fig. 8A; see also the details of the pivots 40 in Fig. 1A) attached to the first articulating section, the second articulating section holding the object (Fig. 8A).  It would have been obvious to one of ordinary skill to have used Pollak’s attachment portion (secured to 224 – Corso) and first and second articulating sections in Corso to increase the adjustability of the position of the phone.  In the combination, the first articulating section would be attached to the attachment portion (224 (Corso) plus 11 (Pollak)) and the mobile device retaining section would be positioned at the end of the second articulating section.
Regarding claim 3, the combination from claim 1 discloses wherein the attachment portion of the base includes an upright extending opening (12 – Pollak), and the first articulating section includes an elongated pin (16 – Pollak) inserted into the upright extending opening such that the elongated pin and the first articulating section pivot relative to the attachment portion about an upright axis (Fig. 3A).
Regarding claim 4, the combination from claim 1 discloses wherein the first articulating section includes a pivot structure (40 – Pollak) attached to an upper end of the elongated pin (16 – Pollak, see Fig. 8A) such that the first articulating section pivots about a horizontal axis defined by the pivot structure (Figs. 1A, 8A).
Regarding claim 6, the combination from claim 1 discloses wherein the mobile device retaining section includes a first member (portion for holding the phone – Corso) attached to the first articulating section for pivotal movement about a horizontal axis (Pollak Fig. 8A – phone holding portion pivots about a horizontal axis relative to the rest of the articulating arm).
Regarding claim 17, the combination from claim 1 discloses wherein the base has an upper edge (Corso Fig. 2 – upper edge of 206) with the entirety of the upper edge defining a single plane.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso and Pollak, further in view of US Patent 10,576,905 to MacNeil.
Regarding claim 2, the combination from claim 1 fails to disclose the base having an opening.  However, MacNeill discloses a cupholder phone holder including a base (Figs. 3A, 3B) that includes at least one upright wall portion having an opening (see openings in Figs. 3A, 3B) that is shaped and dimensioned to receive a spring loaded member of the beverage container recess of the center console of the passenger vehicle that retains the base within the beverage container recess (the openings are capable of receiving a spring loaded member to retain the base as claimed).  It would have been obvious to one of ordinary skill to have used either of MacNeil’s base shapes to promote a stronger frictional engagement against the cupholder, as taught by MacNeil (Col. 11, lines 38-42).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso and Pollak, further in view of US Published Application 2007/0284500 to Fan.
Regarding claim 5, the combination from claim 1 fails to disclose the claimed details of the mobile device retaining section.  However, Fan discloses a mobile device retaining section including a pair of clamping members (2, 3 – Fig. 1) and a tightening mechanism (Fig. 4 – push button 61 and associated spring and gears) configured to move the pair of clamping members toward and away from one another.  It would have been obvious to one of ordinary skill to have used Fan’s mobile device retainer in the combination because it would allow the user to easily hold and release the mobile device when desired.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso and Pollak, further in view of US Design Patent D651,473 to Cribb.
Regarding claim 8, the combination from claim 1 fails to disclose the claimed base walls.  However, Cribb discloses a cupholder base (Figs. 2, 5; see title) wherein the base has at least a first upright wall section (fin extending upward in Fig. 5), a second upright wall section (fin extending to the right in Fig. 5) and a third upright wall section (fin extending to the left in Fig. 5), the first and second upright wall sections being approximately perpendicular to one another and the first and third upright wall sections being approximately perpendicular to one another (Fig. 5).  It would have been obvious to one of ordinary skill to have used Cribb’s base in the combination because the modification only involves a simple substitution of one known, equivalent cupholder base element for another to obtain predictable results.
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso and Pollak, further in view of US Design Patent D824,838 to Takamura.
Regarding claims 8-9, the combination from claim 1 fails to disclose the claimed base walls.  However, Takamura discloses a vehicle cupholder that has at least a first upright wall section, a second upright wall section and a third upright wall section (see Annotated Fig. 5 below), the first and second upright wall sections being approximately perpendicular to one another and the first and third upright wall sections being approximately perpendicular to one another (Annotated Fig. 5); wherein the cupholder has a fourth upright wall section and a fifth upright wall section (Annotated Fig. 5), the fourth upright wall section extending from the second upright wall section defining an obtuse angle therebetween, and, the fifth upright wall section extending from the third upright wall section defining an obtuse angle therebetween (Annotated Fig. 5).  It would have been obvious to one of ordinary skill to have shaped the base to match Takamura’s cupholder in the combination because it would allow the holder to be more secure when used in a cupholder having Takamura’s shape.  Corso discloses matching the shape of the base to the shape of the cupholder (see matching shapes in Figs. 1-7).  

    PNG
    media_image1.png
    416
    487
    media_image1.png
    Greyscale

Takamura Annotated Fig. 5
Regarding claim 11, the combination from claims 8-9 discloses the attachment portion being located at the intersection of the first and second upright wall sections (see Corso Fig. 1, showing the attachment portion angled to the right to allow the driver to view the phone, which would put it at the intersection of the first and second walls as claimed).  To the extent there is any doubt about the location of the attachment portion, placing it at the intersection of the first and second walls would have been obvious because it only involves choosing from a finite number of predictable places on the base to position the attachment portion.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso, Pollak and Takamura, further in view of US Patent 9,162,630 to Pluta.
Regarding claim 10, the combination from claims 8-9 fails to disclose a gap.  However, Pluta discloses a cupholder attachment and teaches that using an uninterrupted base and a base with a rear gap are known alternatives (see Figs. 2A-B, 7).  It would have been obvious to one of ordinary skill to have included a gap at the rear of the base because doing so only involves a simple substitution of one known, equivalent cupholder base element for another to obtain predictable results.  Further, the gap allows a user to squeeze the wall to a smaller size to accommodate smaller cup holders, as taught by Pluta (Col. 4, lines 19-21).  To the extent the placement of the gap is in doubt, positioning the gap at any location around the cupholder (including at the rear) would have been obvious because it only involves choosing from a finite number of predictable locations to place a gap, with the predictable result being the gap allows for accommodating smaller cup holders. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734